Exhibit 10.3

 

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS HAVE BEEN OMITTED
AND HAVE BEEN FILED SEPARATELY WITH THE COMMISSION.

 

 

SERVICES AGREEMENT

 

THIS SERVICES AGREEMENT (this “Agreement”) is entered into as of December 26th,
2003, by and between DNA DREAMFIELDS COMPANY, LLC, an Ohio limited liability
company (“DNA”), and DAKOTA GROWERS PASTA COMPANY, INC., a North Dakota
corporation (“Dakota Growers”).

 

W  I  T  N  E  S  S  E  T  H

 

WHEREAS, Dakota Growers, B-New, LLC, an Ohio limited liability company, TechCom
Group, LLC, a Florida limited liability company, and Buhler, Inc., a Minnesota
corporation, have formed and capitalized DNA for the purposes of, among other
things, manufacturing in North America and selling globally, low digestible
carbohydrate pasta, rice and potatoes under the brand name, “Dreamfields” (the
“Brand”);

 

WHEREAS, Dakota Growers is in the business of manufacturing, marketing,
distributing and selling dry pasta products;

 

WHEREAS, Dakota Growers and DNA have entered into a certain Exclusive
Manufacturing Agreement (the “Manufacturing Agreement”), dated of even date
herewith, pursuant to which Dakota Growers has agreed to manufacture, on an
exclusive basis, low digestible carbohydrate dry pasta products under the Brand
(the “Products”), and DNA has engaged Dakota Growers to so manufacture, on an
exclusive basis, the Products, upon the terms and subject to the conditions of
the Manufacturing Agreement;

 

WHEREAS, Dakota Growers and DNA have entered into a certain Trademark License
Agreement (the “Trademark License”), dated of even date herewith, pursuant to
which DNA has granted to Dakota Growers an exclusive license to use the Brand in
connection with Dakota Growers’ manufacture of the Products;

 

WHEREAS, Dakota Growers and DNA have entered into a certain Technology
Sublicense Agreement (the “Technology Sublicense”), dated of even date herewith,
pursuant to which DNA has granted to Dakota Growers an exclusive sublicense to
use certain technology necessary to manufacture the Products; and

 

WHEREAS, DNA desires that Dakota Growers provide certain administrative,
accounting, information technology, sales and distribution services to DNA to
facilitate the sale and distribution of the Products, and Dakota Growers desires
to provide to DNA such services.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the parties agree as
follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       Term; Services; Other Branded Products;
Relationship to Manufacturing Agreement.

 

(a)                                  Dakota Growers shall provide to DNA the
services set forth on Exhibit A hereto, whereby any and all services, which are
customarily and reasonably connected with the services listed in Exhibit A but
are not expressly specified and not expressly excluded by mutual agreement,
shall be deemed to be included in the list (as Exhibit A may be updated from
time to time by mutual written agreement of the parties to reflect any material
changes in the Services and as Exhibit A, the “Services”) during the period
commencing on the date hereof and continuing until the earliest to occur of the
following (the period commencing on the date hereof and continuing until the
earliest to occur of the following being the “Term”):

 

(i)                                     any assignment or transfer of DNA’s
rights and obligations under the Manufacturing Agreement, the Trademark License
and the Technology Sublicense Agreement by DNA to a person or entity in which
Dakota Growers does not maintain an equity interest;

 

(ii)                                  sixty (60) days following delivery of a
written notice by a party hereto that the other party hereto has materially
breached this Agreement, but only to the extent that the breaching party has
failed to cure such material breach within such sixty-day period;

 

(iii)                               the mutual written consent of Dakota Growers
and DNA;

 

(iv)                              sixty (60) days following the date upon which
DNA notifies Dakota Growers in writing pursuant to subsection (b) below that it
shall no longer obtain any of the Services from Dakota Growers; and

 

(v)                                 either Dakota Growers or DNA provides
written notice of termination to the other party, in the event that the other
party commences a case as debtor under Title 11 of the United States Code or any
similar proceeding for the relief of debtors, or has any such case or proceeding
commenced against it, or otherwise cease to function as a going concern.

 

(b)                                 Upon sixty (60) days’ written notice to
Dakota Growers, DNA may provide any or all of the Services for its own account
and/or may obtain all or part of the Services from third-party providers;
provided, however, that the Manufacturing Agreement shall remain in force and
effect notwithstanding the foregoing or any termination of this Agreement. 
Subject to the terms and conditions of the Technology Sublicense, DNA hereby
agrees to share with Dakota Growers all intellectual property, manufacturing
techniques and methods and other proprietary information owned by or licensed to
DNA necessary for Dakota Growers to provide the Services.

 

(c)                                  In the event that DNA elects to pursue the
manufacture of any other Branded products, including, but not limited to,
Branded rice and potatoes, DNA shall have the right (but not the obligation) to
designate Dakota Growers as a provider of services in connection with such
Branded products.  To the extent that Dakota Growers provides any services to
DNA in connection with Branded rice and/or potatoes, such Branded rice and/or
potatoes shall be deemed to be “Products” for all purposes of this Agreement,
any such services shall be deemed to be “Services” for all purposes of this
Agreement, and any such services shall be provided by Dakota Growers to DNA
subject to the terms and conditions of this Agreement.

 

(d)                                 DNA and Dakota Growers acknowledge and agree
that Section 3.3 of the Manufacturing Agreement provides for certain default
provisions in respect of Dakota Growers’ manufacture of the

 

2

--------------------------------------------------------------------------------


 

Products, to the extent that the matters addressed in such default provisions
(which default provisions bear upon, among other things, the ordering, delivery,
risk of loss and pricing of, and title to, the Products) are not addressed in
any other written agreement between DNA and Dakota Growers.  DNA and Dakota
Growers further acknowledge and agree that the matters addressed in Section 3.3
of the Manufacturing Agreement are addressed in this Agreement and encompassed
within the Services and, accordingly, so long as this Agreement is in force and
effect and this Agreement and/or the Services have not been amended or modified
to no longer address the matters addressed in Section 3.3 of the Manufacturing
Agreement, the terms and conditions of this Agreement shall govern the matters
addressed in Section 3.3 of the Manufacturing Agreement; provided, however, that
this Agreement shall in no event be deemed to in any manner whatsoever amend, or
constitute an amendment to, the Manufacturing Agreement.

 

2.                                       Payments.  The amount of the fee to be
charged by Dakota Growers to DNA for each of the Services is set forth on
Exhibit A hereto.  DNA and Dakota Growers acknowledge and agree that the
Services to be provided by Dakota Growers to DNA include, but are not limited
to, Dakota Growers’ distribution and sale of Products to customers, its
invoicing of customers for Products sold and the collection of invoiced amounts
from customers.  Within thirty (30) days of the end of each calendar month
during the Term (each calendar month during the Term being a “Monthly Period”),
Dakota Growers shall deliver to DNA: (i) a statement (each, a “Monthly
Statement”), substantially in the form as Exhibit B hereto, setting forth
thereon the information called for by Exhibit B in respect of each type of
Product sold by Dakota Growers during the Monthly Period then ended (it being
acknowledged and agreed by DNA and Dakota Growers that Dakota Growers shall be
deemed to have sold Product at the time of invoicing the customer therefor); and
(ii) a check, made payable to DNA, in an amount equal to that calculated for
Line Item L of Exhibit B and shown on each Monthly Statement.  Within nine (9)
months following the end of each calendar year during the Term, DNA shall have
the right, but not the obligation, to conduct and complete an audit of the books
and records of Dakota Growers (during Dakota Growers’ normal business hours and
subject to such confidentiality restrictions as Dakota Growers may impose
thereon) for purposes of confirming the amount of payments made by Dakota
Growers to DNA during the calendar year then ended pursuant to this Section 2. 
DNA shall bear any and all costs, fees and expenses associated with conducting
any audit in accordance with the immediately-preceding sentence; provided,
however, that in the event, as a result of any such audit, it is determined by
mutual written agreement of the parties or by a court of competent jurisdiction
that the amounts actually paid by Dakota Growers to DNA during the calendar year
then ended pursuant to this Section 2 were in excess of three percent (3.0%)
less than the amount that should have been paid by Dakota Growers to DNA during
the calendar year then ended pursuant to this Section 2, then Dakota Growers
shall bear any and all costs, fees and expenses associated with conducting such
audit, including all legal fees.

 

3.                                       Responsibility; Non-Competition.

 

(a)                                  Dakota Growers shall use those efforts and
degree of care in providing the Services that are comparable to those used by
Dakota Growers for its own account in providing services, activities and work
the same or similar in nature to the Services.  Dakota Growers shall use
commercially reasonable efforts under the circumstances to remedy any delays,
interruptions, omissions, mistakes, accidents or errors in the Services and to
restore such Services to comply with the terms of this Agreement.

 

(b)                                 Dakota Growers hereby agrees not to market
or distribute products that are competitive with the Products for the account
of, or on behalf of, any third party, other than DNA, its affiliates and their
respective successors and assigns.

 

4.                                       Termination.  Upon the expiration of
the Term in accordance with Section 1 hereof, the rights and obligations of
Dakota Growers and DNA under this Agreement will automatically terminate.

 

3

--------------------------------------------------------------------------------


 

Upon such expiration, Dakota Growers will cease to have any obligation to
provide any Services to DNA, and each of Dakota Growers and DNA will promptly
deliver to the other all data, programs, software materials, and other
properties owned by the other and held by it in connection with the performance
of this Agreement (but not in connection with the performance of any other
agreement).  Each of Dakota Growers and DNA will assist the other at such other
party’s request and expense in effecting an orderly termination of this
Agreement.

 

5.                                       Remedies.  In the event of a material
breach of this Agreement by a party hereto, the non-breaching party shall have
right to pursue any and all rights and remedies available at law or in equity
for such material breach.

 

6.                                       Relationship of Parties.  Except as
provided in this Agreement or in any other agreement between Dakota Growers and
DNA, none of the parties will act or represent or hold itself out as having
authority to act as an agent or partner of the other party, or in any way bind
or commit the other party to any obligations.  Nothing contained in this
Agreement will be construed as creating a partnership, joint venture, agency,
trust or other association of any kind, each party being individually
responsible only for its obligations as set forth in this Agreement.  The
employees performing the services contemplated by this Agreement will remain
employees of Dakota Growers, and DNA shall not have any responsibility for such
employees.

 

7.                                       Force Majeure.  If Dakota Growers is
prevented from complying, either totally or in part, with any of the terms or
provisions of this Agreement by reason of war, rebellion, fire, flood, storm or
other acts of God, then upon written notice to DNA, the affected provisions and
requirements of this Agreement will be suspended during the period of such
disability, and Dakota Growers will make all reasonable efforts to remove such
disability as soon as practicable and to carry out is obligations under this
agreement after such disability is removed.

 

8.                                       Notices.  Any notice, request, demand,
waiver, consent, approval or other communication which is required or permitted
to be given to any party hereunder will be in writing and will be deemed given
only if delivered to the party personally or sent to the party by facsimile
(followed by hard copy sent by registered or certified mail) or if sent by
reputable overnight courier, addressed to the party at its address set forth
below:

 

If to Dakota Growers:

 

If to DNA:

 

 

 

Dakota Growers Pasta Company, Inc.
One Pasta Avenue
Carrington, ND 58421
Attention: Thomas P. Friezen
Tel.: (701) 652-4893
Fax: (701) 652-3701

 

DNA Dreamfields Company, LLC
14 West Park Place
Oxford, OH 45056
Attention: Mike Crowley
Tel.: (513) 524-9256
Fax: (513) 524-5167

 

 

 

with a copy to:

 

with a copy to:

 

 

 

Lindquist & Vennum P.L.L.P.
4200 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention: Ronald D. McFall
Tel.: (612) 371-3551
Fax: (612) 371-3207

 

Ulmer & Berne LLP
600 Vine Street
Suite 2800
Cincinnati, OH 45201
Attention: Scott P. Kadish
Tel.: (513) 762-6200
Fax: (513) 762-6245

 

4

--------------------------------------------------------------------------------


 

9.                                       Successors and Assigns.  Subject to the
terms and condition of Section 1 of this Agreement, the provisions of this
Agreement will be binding upon and inure to the benefit of the parties and their
respective successors and assigns, provided, however, that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other party.

 

10.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Ohio,
without giving effect to the principles of conflicts of law thereof.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY: (i) IN THE COURTS OF THE
STATE OF MINNESOTA (HENNEPIN COUNTY) OR IN THE UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF MINNESOTA, IN THE CASE OF ANY LITIGATION COMMENCED BY LICENSOR;
AND (ii) IN THE COURTS OF THE STATE OF OHIO (HAMILTON COUNTY) OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO, IN THE CASE OF ANY
LITIGATION COMMENCED BY LICENSEE.  EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF MINNESOTA (HENNEPIN
COUNTY) AND OF THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA
FOR THE PURPOSE OF ANY SUCH LITIGATION COMMENCED BY LICENSOR, AND EACH PARTY
HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF
THE STATE OF OHIO (HAMILTON COUNTY) AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF OHIO FOR THE PURPOSE OF ANY SUCH LITIGATION COMMENCED
BY LICENSEE.  EACH OF THE PARTIES FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF MINNESOTA AND OHIO, RESPECTIVELY.  THE PARTIES HEREBY
EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

11.                                 Entire Agreement.  This Agreement
constitutes the entire understanding of the parties and supersedes any prior
agreements or understandings, written or oral, between the parties with respect
to the subject matter hereof.

 

12.                                 Construction; Interpretation; Severability. 
The parties agree that any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived.  If any provision,
clause or part of this Agreement, or the application thereof under certain
circumstances, is held invalid, the remainder of this Agreement, or the
application of such provision, clause or part under other circumstances, will
not be affected thereby.

 

13.                                 Further Assurances.  Each party will
cooperate and take such action as may be reasonably requested by the other party
in order to carry out the provisions and purpose of this Agreement and the
transaction contemplated hereby.  Dakota Growers, on the one hand, and DNA, on
the other hand, recognize and acknowledge that, from time to time during the
Term, their respective personnel will need to consult with and ask questions of
the other’s personnel about the Services and other matters related to the
Services.  Each party hereto agrees to make its personnel reasonably available
for such consultations and to make reasonable efforts to respond to such
requests at no charge to the requesting party.

 

5

--------------------------------------------------------------------------------


 

14.                                 No Third Party Beneficiaries.  This
Agreement is for the sole benefit of the parties and their permitted assigns and
nothing in this Agreement, expressed or implied, will give or be construed to
give to any person or entity, other than the parties and such assigns, any legal
or equitable rights hereunder.

 

15.                                 Amendment and Waiver.  The parties may, by
mutual written agreement, amend this Agreement in any respect, and any party, as
to such party, may: (i) extend the time for the performance of any of the
obligations of the other party; (ii) waive any inaccuracies in representations
and warranties by the other party; (iii) waive compliance by the other party
with any of the agreements contained herein and performance of any obligations
by the other party; and; (iv) waive the fulfillment of any condition that is
precedent to the performance by such party of any of its obligations under this
agreement.  To be effective, any such amendment or waiver must be in writing and
signed by the party against whom enforcement of the same is sought.

 

16.                                 Confidentiality.  Each party agrees that all
information marked as confidential, proprietary, trade secrets, know how,
manuals and other information disclosed to it by the other party, whether
disclosed prior to or during the Term, is confidential and proprietary to the
disclosing party (“Confidential Information”).  Confidential Information shall
not include information which: (a) is in or hereafter enters the public domain
through no fault or action of the party to which it is disclosed; (b) is
obtained by the party to which it is disclosed from a third party which is not
subject to any legal restriction on its right to use and disclose such
information; (c) is independently developed by employees of the party to which
it is disclosed without use of any Confidential Information of the other party;
or (d) is required by law or judicial or administrative processes to be
disclosed.  The parties agree not to use any Confidential Information of the
other party during the term of this Agreement and for a period of three (3)
years thereafter for any purpose other than as permitted or required for
performance hereunder.  Upon termination or expiration of this Agreement for any
reason, the parties shall return to each other all Confidential Information of
the other party in tangible form, including Confidential Information in
electronic or magnetic form.

 

17.                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which will be deemed an original,
but which together will constitute one and the same instrument.

 

*  *  *  *  *

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Services Agreement to be duly
executed effective as of the day and year first above written.

 

 

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

 

 

 

 

 

 

By:

        /s/ Tim Dodd

 

 

Its:

        President/CEO

 

 

 

 

DNA DREAMFIELDS COMPANY, LLC

 

 

 

 

 

 

 

 

By:

        /s/ Mike Crowley

 

 

Its:

        President

 

 

7

--------------------------------------------------------------------------------


 


EXHIBIT A

 

 

 

 

 

Fee

DNA financial accounting services
DNA tax accounting services
Information technology services
Sales administration
Sales services
Sales forecasting
Sales accounting
Supply chain administration
Logistics services
Customer service and order entry
Working capital financing

 

Confidential Treatment Requested.

 

To the extent Dakota Growers supplies logistics services for the delivery and
billing of the Products, the title in and to Products shall remain with Dakota
Growers, and the risk of loss of, or damage to, such Products shall pass from
Dakota Growers to Dakota Growers’ customers (“the Customers”), in accordance
with the terms and conditions set forth in purchase orders or agreements by and
between Dakota Growers and the Customers covering such Products.

 

8

--------------------------------------------------------------------------------


 


EXHIBIT B

 

 

 

 

 

 

Product
Type A

 

Product
Type B

 

Product
Type C

 

Total

(A)

 

Total pounds of Product sold during Monthly Period

 

 

 

 

 

 

 

 

(B)

 

Total sales price of Product sold during Monthly Period(1)

 

 

 

 

 

 

 

 

(C)

 

Total cash discounts during Monthly Period(2)

 

 

 

 

 

 

 

 

(D)

 

Total promotions and allowances during Monthly Period(3)

 

 

 

 

 

 

 

 

(E)

 

Total brokerage fees during Monthly Period(4)

 

 

 

 

 

 

 

 

(F)

 

Bad debt write-off during Monthly Period(5)

 

 

 

 

 

 

 

 

(G)

 

Total cost of freight during Monthly Period(6)

 

 

 

 

 

 

 

 

(H)

 

Total storage and handling fees during Monthly Period(6)

 

 

 

 

 

 

 

 

(I)

 

Total transfer price of Product during Monthly Period(7)

 

 

 

 

 

 

 

 

(J)

 

Services fees during Monthly Period(8)

 

 

 

 

 

 

 

 

(K)

 

Total amount to Dakota Growers (C + D + E + F + G + H + I + J)

 

 

 

 

 

 

 

 

(L)

 

Net amount to DNA (B – K)

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)                                  Total invoiced sales price of Product sold
during a Monthly Period.  The sales price of Product shall be determined from
time to time by mutual written agreement of DNA and Dakota Growers.

 

(2)                                  Total applicable cash discounts on invoiced
sales of Product sold during a Monthly Period. Cash discounts for Product shall
be determined from time to time by mutual written agreement of DNA and Dakota
Growers.

 

(3)                                  Total promotions and allowances during a
Monthly Period shall be a function of reductions in the agreed-upon sales price
of Product sold and/or promotion and allowance accruals and/or merchandising
development fund (“MDF”) accrual programs. Promotions, allowances and MDF
programs shall be determined from time to time by mutual written agreement of
DNA and Dakota Growers. In the case of any promotions during a Monthly Period
taking the form of an off-invoice allowance, such reduction shall be reflected
in Line Item (D) (Total promotions and allowances during Monthly Period) and
shall not be reflected in Line Item (B) (Total sales price of Product sold
during Monthly Period).

 

9

--------------------------------------------------------------------------------


 

(4)                                  Brokerage fees for Products shall be based
on brokerage agreements as determined from time to time by mutual written
agreement of DNA and Dakota Growers.

 

(5)                                  Based upon actual bad debt write-offs by
Dakota Growers for the Products during a Monthly Period.

 

(6)                                  Based upon actual costs and fees incurred
by Dakota Growers for the Products during a Monthly Period.

 

(7)                                  Total transfer price shall be a function of
total pounds of Product sold during a Monthly Period, times the agreed-upon per
pound transfer price of Product sold during such Monthly Period.

 

(8)                                  Service fees shall be a function of total
pounds of Product sold during a Monthly Period times the service fee per pound
from Exhibit A.

 

10

--------------------------------------------------------------------------------